The court agreed that it was no disseizin, viz., that the least of a copyholder, without license, is no disseizin to the lord. But the counsel were directed to argue the question whether it should be void in respect of the forfeiture. Afterwards it was debated afresh, and held that the lease was not void; but judgment given against the infant. JONES, J., said on the first day, in the C. B. leave without license had been adjudged no disseizin. Nota that the plea was adjudged vicious in form, as well as the bar, replication, and declaration. Jones, 157; Noy, 92; Godb., 456, 364; 1 Cr., 498; Mo., 392; 1 Roll., 507, 508; Ow., 63; Godb., 456.